 


109 HR 6388 IH: To direct the Secretary of Defense to conduct a study on the feasibility of using military identification numbers instead of social security numbers to identify members of the Armed Forces.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6388 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Gohmert (for himself and Mr. Porter) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To direct the Secretary of Defense to conduct a study on the feasibility of using military identification numbers instead of social security numbers to identify members of the Armed Forces. 
 
 
1.Feasibility study on military identification numbers required 
(a)Study requiredThe Secretary of Defense shall conduct a study to determine the feasibility of using a distinct military identification number to identify each member of the Armed Forces instead of using the member’s social security number. 
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report containing the findings of the study conducted under subsection (a).  
 
